DOD CO SS DB A BP WY YO

DO BR DN NR RO RO es es
Mm BB WwW NO —K&— CO OO DB IN DB wn FP W YP | O&O

 

Case 2:18-cv-03775-MTL Document 34 Filed 03/07/19 Page 1 of 3

SCHERN RICHARDSON FINTER, PLC
1640 S. Stapley Drive, Suite 132
Mesa, Arizona 85204
(480) 632-1929
Facsimile: (480) 632-1938
Email: courtdocs@srflawfirm.com
Attorneys for Woz U Defendants
By: Michael A. Schern #022996
Aaron M. Finter #022437
Aaron R. Clouse #033230

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Ralph T. Reilly, an individual, No. 2:18-cv-03775-JJT

Plaintiff,
V.
CORPORATE DISCLOSURE
Steve Wozniak, an individual; Woz U STATEMENT
Education, LLC, an Arizona limited liability
company; Woz U Education Holdings, LLC, a
Delaware limited liability company; Southern
Careers Institute, Inc., a Texas corporation,

 

Defendants.

This Corporate Disclosure Statement is filed on behalf of Defendant Woz U
Education, LLC, an Arizona limited lability company, in compliance with the

provisions of: (check one)

_X Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental
corporate party to an action in a district court must file a statement that
identifies any parent corporation and any publicly held corporation that owns
10% or more of its stock or states that there is no such corporation.

Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
corporate party to a proceeding in a district court must file a statement that
identifies any parent corporation and any publicly held corporation that owns

10% or more of its stock or states that there is no such corporation.

 
BW bw

> \O CO ~~] aN Nn

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-03775-MTL Document 34 Filed 03/07/19 Page 2 of 3

____ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim
of alleged criminal activity is a corporation the government must file a
statement identifying the victim and the statement must also disclose the
information required by Rule 12.4(a)(1).

The filing party here by declares as follows:

X No such corporation.
Party is a parent, subsidiary or other affiliate of a publicly owned corporation
as listed below (Attach additional pages if needed)

Relationship

 

 

Publicly held corporation, not a party to the case, with financial interest in
the outcome. List identity of corporation and the nature of financial interest.
(Attach additional pages if needed.)

Relationship

 

Other (please explain)

 

 

A supplemental disclosure statement will be filed upon any change in the information

provided herein

 
Dn Oo me N DU fF WD VY

mM wo NY NY NY NY NO Se ee Se eee eS
nN uv &® WN —-§ OG Oe AN DH FF WY NY

 

Case 2:18-cv-03775-MTL Document 34 Filed 03/07/19 Page 3 of 3

DATED this 7" day of March, 2019.

By /s/ Aaron M. Finter
Michael A. Schern
Aaron M. Finter
Aaron R. Clouse
1640 S. Stapley Dr., Ste. 132
Mesa, AZ 85204
Attorneys for Defendants

I hereby certify that on March 7, 2019, I electronically transmitted the attached document to the
Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/ECF registrants:

Raymond J. Markovich, Esq.
USMAN SHAIKH LAW GROUP
a.k.a. U.S. LAW GROUP

427 N. Canon Drive, Suite #206
Beverly Hills, CA 92010
ray@uslawgroupince.com
Attorneys for Plaintiff

By: Reunite Oe

 
